DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
Drawings
The replacement drawings were received on June 1, 2021.  These drawings are not accepted. The replacement drawings are objected to because:
Figs. 6-8 are described in the specification as illustrating the crimped or expanded patty in an expanded epidural space 604/704 urging the dura away from the tool [0043-45], however none of these figures show the patty urging the dura away from anything or pressing against the dura or filling the space.
Fig. 8 appears to illustrate a remaining thin layer of lamina over the epidural space at the location of element “814”. However, “814” is described in the specification as the dura. Fig. 3 labels the dura with element “314” and this line points to the interior of the spinal cord. Element “312” identifies the spinal canal as defined by the interior of the vertebral bone and element “814” is outside of this structure. Accordingly, fig. 8 does not appear to show an expansion of the epidural space since the lamina of the vertebral bone is not entirely removed. Furthermore, it is unclear if the element label 814 is correct.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0015]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities: the term “mm2” should be amended to recite --mm2--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “sliding the crimped patty along the installation tube in such a way that there remains a direct visual path through the tube to the epidural space” in lines 7-8. There is no support in the original disclosure for a visual path through the tube to the epidural space. The specification, at [0011] discloses the surgeon crimps the patty with forceps and slides it through a tube for insertion into the surgical site and figs. 1 and 2 illustrate a distal portion of the tube. There is no description of the shape of the patty within the tube and thus no disclosure of whether the shape of the crimped patty would allow a direct visual path. There is also no illustration or description of the full length of the tube, therefore it cannot be assumed that the tube is straight for its entire length to afford the claimed visual path. Therefore, this limitation is new matter.
Claim 1 recites “wherein the deployment and expansion of the patty is accomplished gradually to decompress the lamina while maintaining the patty between the cutting tool and the dura during the laminectomy procedure” in lines 16-18. The term “gradually” is new matter as the original disclosure fails to disclose an actual or relative speed at which the expansion and deployment takes place.
Claims 2-16 incorporate the new matter of claim 1 therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the deployment and expansion of the patty" in line 16.  There is insufficient antecedent basis for this limitation in the claim. A step of deploying or expanding is not previously recited in the method, merely discharging and positioning steps are claimed.
Claim 1 recites “the deployment and expansion of the patty is accomplished gradually” in lines 16-17. The term “gradually” is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what speed constitutes a gradual expansion or a gradual deployment. Any deployment and expansion of the patty to decompress the lamina while maintaining the patty between the cutting tool and the dura during the laminectomy procedure is considered to read on this limitation since these steps will inherently occur over time, even if that time is short, and such a time may be considered gradual relative to another time duration.
Claims 2-16 incorporate the indefinite subject matter of claim 1 therein.
Claim 3 recites “a substantially rectangular sheet” in line 2. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what shapes is/are considered substantially rectangular other than a rectangle.
Claim 4 recites “creating a substantially planar wire mesh support structure” in line 4. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what configurations is/are considered substantially planar other than a plane.
Claim 11 recites “the range of about 250 mm2” in claim 11. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what values are within the range of “about” 250 mm2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (US 2010/0331883 A1) in view of Carrison (US 2005/0197661 A1).
Claim 1: Schmitz discloses a method of isolating a dura structure from a cutting tool during a laminectomy procedure, the method comprising: crimping a pre-formed memory shape patty (shape-memory barrier 65500 constitutes a “patty” and is crimped and introduced through installation tube 65514 [1020-1021]); inserting the crimped patty into an installation tube; positioning a distal end of the installation tube proximate an epidural space between adjacent vertebrae; sliding the crimped patty along the installation tube in such a way that there remains a direct visual path through the tube to the epidural space; discharging the crimped patty from the distal end of the installation tube proximate the epidural space (introducing the crimped barrier through a tube includes steps of inserting into the tube, positioning the tube proximate tissue to be protected, and sliding the barrier through the tube until it is discharged; tube 65114 distal end is positioned proximate an epidural space (near non-target tissue) (fig. 189S and [1006-1007]); barrier is contained within the tube 65514 such that the center of the tube remains open and there is a visual path through the center of the tube (fig. 192C and 192E); the tube 65414 is straight along its entire length thus further enabling a direct visual path through the tube to the epidural space (figs. 191A-B)); and positioning the patty between the dura structure and the cutting tool (barrier is positioned in the epidural space between the tissue to be protected (non-target tissue) and a tissue modification device [0154 and 1018]; tissue modification device is a cutting tool [1060]; non-target tissue is dura [0906 and 0914]). Schmitz further discloses removing a first portion of a lamina using the cutting tool (epidural space may be accessed via a translaminar route [0095], created by drilling through the lamina [0102 and 0894] and thus removing a first portion of the lamina [0894]); thereafter removing a second portion of tissue with the patty disposed between the dura structure and the cutting tool (subsequent to delivery of the barrier, the tissue modifying device is delivered ([1018] “a barrier may be delivered between target and non-target tissues before delivering the tissue modification device”) and used to modify tissue, such as bone ([1008] “tissues which may be modified in various embodiments include, but are not limited to…bone spurs…and bone tissue”) and wherein deployment and expansion of the patty is accomplished gradually to decompress the lamina while maintaining the patty between the cutting tool and the dura during the laminectomy procedure (Schmitz discloses deployment and expansion of the barrier is accomplished to decompress the spinal cord by removing tissue pressing on the spinal cord ([1008] “modifying the target tissue reduces impingement of the tissue on a spinal cord”; [0225] “methods and systems described herein may be used for performing spinal decompressions”) while maintaining the barrier between the dura and the cutting tool [1018] “barrier may be delivered between target and non-target tissues”; as noted above, the term “gradually” is not defined by the claim or specification, any deployment and expansion of a patty is considered to read on this limitation).
Schmitz discloses removing a second portion of tissue where the tissue may be bone ([1008] discloses “bone spurs” or “bone”; [0831] discloses “vertebral bone”) but does not explicitly disclose the second portion of tissue is a second portion of the lamina and thus also fails to disclose “to decompress the lamina”. However, Carrison discloses bone spurs within the spinal canal from diseased lamina causes compression of the nerve roots and spinal stenosis which can be relieved by performing a decompression [0008]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schmitz such that the second tissue removed is a second portion of lamina, resulting in a method to decompress the lamina, as such a technique is a known method for treating spinal stenosis due to bone spurs, as taught by Carrison, and because Schmitz already discloses removing vertebral bone and bone spurs to treat spinal stenosis.
Note: applicant’s use of the term “laminectomy” in the specification appears to be broader than the meaning to one of ordinary skill in the art. The term “laminectomy” is defined in the art as complete removal of the bony arch covering the back of the spinal canal (see for example Schmitz [0746]). Applicant’s description, however, encompasses other lamina modification procedures, such as laminotomy and trimming of the lamina without removal (see Applicant’s specification [0005-6]. Therefore, for the purposes of examination, trimming or shaving of the lamina is considered to read on a method of performing a laminectomy.
Claim 2: Schmitz discloses the cutting tool comprises one of a drill, a rongeur and a laser [0977].
Claim 3: Schmitz discloses the pre-formed memory shape patty comprises a substantially rectangular sheet having a length dimension in the range of 1/8 to 1 inch, and a width dimension in the range of 1/8 to 12 inches [1024].
Claim 5: Schmitz discloses the pre-formed memory shape patty comprises Nitinol [0916].
Claims 10 and 11: Schmitz discloses the installation tube is characterized by a cross sectional area in the range of about 250 mm2 (250 mm2 is equal to ~0.388 in2 which is created by a diameter of 0.704 inches; Schmitz discloses the diameter of the installation tube is 0.025-1 inch with a wall thickness of 0.001-0.125 inches and therefore discloses an installation tube with a cross-sectional area in the claimed range).
Claim 12: Schmitz discloses the step of removing a first portion of a lamina using the cutting tool creates an initial epidural cavity proximate the vertebrae (as noted in the rejection of claim 1 above, in reference to the step of removing a first portion of the lamina, the epidural space may be accessed via a translaminar route [0095], created by drilling through the lamina into the epidural cavity [0102 and 0894], thus creating an initial epidural cavity).
Claim 13: Schmitz discloses positioning a distal end of the installation tube comprises positioning the distal end proximate the initial epidural cavity (figs. 189J-189K; distal tip of tube 65114 is placed proximate the initial epidural cavity, which is located within the lamina used for entry).
Claim 14: Schmitz discloses discharging the crimped patty comprises discharging the patty into the initial epidural cavity (distal portion of installation tube resides within initial epidural cavity, figs. 189J-189K, therefore crimped barrier is discharged into the initial epidural cavity [1020]).
Claims 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Carrison, as applied to claim 2 above, further in view of Eliash (US 2010/0087713 A1).
Claim 4: Schmitz discloses manufacturing the patty by creating a substantially planar wire mesh support structure using a shape-memory material (fig. 193A and [1024]). Schmitz fails to disclose heating the wire mesh support structure of fig. 193A to impart a curvature. However, in another embodiment, Schmitz discloses the barrier may have a curvilinear shape that is heat-set in nickel-titanium (fig. 193G and [1027]); such would require heating the support structure during manufacture to impart a curvature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schmitz in view of Carrison to impart a curvilinear shape onto the planar wire mesh support structure of Schmitz fig. 193A, as further taught by Schmitz fig. 193G, since such a feature would be advantageous to any of the barrier structures because they are applied to a curved surface. Schmitz, as modified by Carrison, fails to disclose attaching absorbent fibers to the curved wire mesh support structure. However, Eliash discloses a shape-memory patty device for separating and shielding tissue from accidental injury during a surgical procedure [0012 and 0040]. The patty comprising a wire mesh support structure with absorbent fibers attached thereto (fig. 4 and [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schmitz in view of Carrison to attach absorbent fibers to the curved wire mesh support structure in order to provide additional functionality of absorbing fluids from the surgical site, as taught by Eliash [0039].
Claim 6: Schmitz discloses a wire mesh support structure (fig. 193A and [0503 and 1024]) but fails to disclose the patty comprising absorbent fibers attached thereto. However, Eliash discloses a shape-memory patty device for separating and shielding tissue from accidental injury during a surgical procedure [0012 and 0040]. The patty comprises a wire mesh support structure with absorbent fibers attached thereto (fig. 4 and [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schmitz in view of Carrison such that the wire mesh support structure has absorbent fibers attached thereto in order to provide additional functionality of absorbing fluids from the surgical site, as taught by Eliash [0039].
Claim 7: Eliash discloses the absorbent fibers are adhered to a surface of the mesh support structure [0166 and 0173].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Carrison and Eliash as applied to claim 6 above, and further in view of Goddard (US 2010/0081866 A1).
Claim 8: Schmitz in view of Carrison and Eliash disclose the pre-formed memory shape patty comprises a wire mesh support structure having absorbent fibers attached thereto, but fails to disclose the absorbent fibers being interwoven into the mesh support structure. However, Goddard discloses a technique for forming a shape memory fabric or material wherein shape memory strands or filaments are interwoven with the fibers of the material [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shape memory patty in the method of Schmitz in view of Carrison and Eliash by interweaving at least some of the absorbent fibers with the mesh support structure, as taught by Goddard, as such a technique would merely represent another known alternative for securing the two elements of the patty together without changing the overall functionality of the device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Carrison and Eliash as applied to claim 6 above, and further in view of Faulkner (US 4844065).
Claim 9: Schmitz in view of Carrison and Eliash fails to disclose folding the patty using forceps. However, Faulkner discloses folding surgical forceps to fold and place a deformable implant (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use forceps to fold the patty for insertion into the installation tube in the method of Schmitz in view of Carrison and Eliash, such as the folding forceps taught by Faulkner, since such forceps are well known in the art for folding deformable implants and the mechanism for folding the implant for insertion into the installation tube would not affect the structure or function of the device.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz.
Claim 15: Schmitz discloses successively decompressing a volume surrounding the initial epidural cavity (Schmitz discloses cut tissue/tissue debris may be removed during a tissue modification procedure [0986], such would result in a process including removing a first portion of a lamina, removing tissue debris, and successively removing a second portion of the lamina; Schmitz also discloses a blade on the tissue modification device can be drawn proximally to cut tissue as many times as desired [0986], such would also result in successively decompressing the volume surrounding the initial epidural cavity). Schmitz does not explicitly disclose manipulating the patty between at least two successive decompression cycles to maintain the patty between the dura structure and the cutting tool. However, Schmitz does disclose patty may be slidably coupled with the tissue modification device and/or may clip to the tissue modification device and/or move with the tissue modification device [1018]. Such a configuration suggests the patty position can be adjusted during use or between compression cycles to ensure the patty is always protecting non-target issue from the tissue modification tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the patty between at least two successive decompression cycles in the method of Schmitz in view of Carrison in order to ensure the barrier is always between the tissue modification tool and non-target tissue.
Claim 16: Schmitz further discloses supplying irrigation fluid proximate the patty; and withdrawing drainage fluid proximate the patty [1010 and 1022].
Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
Regarding the drawings: Applicant submits that fig. 8, specifically element 814, illustrates the dura rather than the epidural space which is indicated by references number 704. The examiner respectfully disagrees. As noted above, element 814 does not point to the dura, or at least does not point to the same element as indicated by numeral 314 in fig. 3. Fig. 8 appears to show a thin layer of lamina remaining over the epidural space. Furthermore, as noted above, none of figs. 6-8 illustrate the patty urging the dura away from anything or pressing against the dura or filling the space.
Regarding the rejections under 35 USC 112(a): Applicant submits the substitute drawings filed with the last response in combination with the amendments to the specification fully address the section 112 rejections. The examiner respectfully disagrees. As noted in the previous office action, the substitute drawings and specification fail to illustrate or describe sliding the crimped patty along the installation tube in such a way that there remains a direct visual path through the tube to the epidural space. Applicant has not provided any specific remarks or arguments as to how the previously filed drawings or specification resolve this issue.
Regarding Schmitz: Applicant submits, on p. 8, Schmitz discloses deploying the patty in one action, rather than gradually during a procedure. The examiner notes that the term “gradually” does not have a set definition of any particular length of time and the Schmitz barrier/patty is considered to be “installed and deployed” gradually.
Applicant further submits, on p. 9, the tip of the claimed tube is too large to be advanced to the epidural space and is instead placed in the interlaminar space where it is used as a retractor. Applicant further submits the present invention involves gradually discharging the patty into the interlaminar space. The examiner notes that the tube size is not claimed, nor is placement of the tube or patty in the interlaminar space. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant submits, on p. 9, Schmitz teaches away from the claimed device because if the device of Schmitz were deployed in the interlaminar space, the device would be inoperative because “it” (the patty/barrier device) has no means of being directed to the epidural space. Applicant further submits the approach in the present application could not be performed with a tube as narrow as that disclosed by Schmitz as it would be difficult if not impossible to see around the crimped patty, which fills up the tube. The examiner respectfully disagrees. It is again noted that deployment in the interlaminar space is not claimed, therefore whether the patty has means of being directed to the epidural space from the interlaminar space is moot. Furthermore, Schmitz discloses the crimped patty does not block the tube, and illustrates a visual path through the tube in figs. 192C and 192E.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791